             3:10-cr-30010-RM-BGC # 140   Page 1 of 30
                                                                              E-FILED
                                                     Friday, 30 July, 2021 01:52:09 PM
                                                         Clerk, U.S. District Court, ILCD

    IN THE UNITED STATES DISTRICT COURT
    FOR THE CENTRAL DISTRICT OF ILLINOIS
            SPRINGFIELD DIVISION


UNITED STATES OF AMERICA, )
                          )
    Plaintiff,            )
                          )
 v.                       ) Case No. 10-30010
                          )
MARGARITO SAUCEDO,        )
                          )
    Defendant.            )

                         OPINION

RICHARD MILLS, United States District Judge:
    Margarito Saucedo moves for compassionate release.

                   I.    BACKGROUND

    Following a jury trial, Defendant Margarito Saucedo

was convicted of one count of Conspiracy to Distribute and

Possess with Intent to Distribute 5 Kilograms or more of
                               1
             3:10-cr-30010-RM-BGC # 140   Page 2 of 30




Cocaine, in violation of 21 U.S.C. § 841(b)(1)(A). Based

on the offense conduct involving Saucedo and co-

Defendant Moses Moreno and other relevant conduct,

Saucedo was responsible for distribution of approximately

70.89 kilograms of cocaine between approximately August

2009 and January of 2010.

    Saucedo’s offense level was determined to be 36, with

a criminal history category of III, which yielded a

sentencing range of 235 to 293 months imprisonment. On

June 20, 2011, Saucedo was sentenced to serve the then-

statutory minimum term of 240 months’ imprisonment, to

be followed by a 10-year term of supervised release.

According to the Bureau of Prisons website, Saucedo’s

projected release date is January 26, 2027.

                               2
              3:10-cr-30010-RM-BGC # 140   Page 3 of 30




      II. COMPASSIONATE RELEASE MOTION

    Saucedo, who is a 48-year old man, is serving his

sentence at FMC Butner. He alleges COVID-19 provides

an extraordinary and compelling reason for compassionate

release. Saucedo further asserts his health conditions are

debilitating, incurable and progressive, which warrant

compassionate release on that independent ground.

    The Government claims Saucedo has not established

extraordinary and compelling circumstances based on his

medical condition to justify his early release. Moreover, a

reduction in his sentence is not consistent with the statutory

factors under 18 U.S.C. § 3553(a).

    In support of his motion for compassionate release,

Saucedo states that he suffers from End Stage Renal
                                3
             3:10-cr-30010-RM-BGC # 140     Page 4 of 30




Disease (which requires dialysis three days per week for

3.5 hours each session), Diabetes, Hypertension, Gout,

Stage 3 Chronic Kidney Disease, Anemia and Asthma. He

has suffered six bouts of acute bronchitis in recent years.

The motion provides that these conditions place Saucedo

at high risk for contracting and having serious

complications,   including         death,      from        COVID-19.

Although Saucedo is fully vaccinated, he states he is

immunocompromised due to his End Stage Renal Disease.

The CDC has stated, “If you have a condition or are taking

medications that weaken your immune system, you may

NOT be protected even if you are fully vaccinated. You

should continue to take all precautions recommended for

unvaccinated people until advised otherwise by your

                               4
              3:10-cr-30010-RM-BGC # 140   Page 5 of 30




healthcare provider.”       www.cdc.gov/coronavirus/2019-

ncov/vaccines/fully-vaccinated. The Defendant notes that

that individuals like himself with End Stage Renal Disease

have globally weakened immune systems and increased

infectious disease risk. See Caroline LaMarche, et al.,

Infectious   Disease      Risk       in   Dialysis        Patients:    A

Transdisciplinary Approach, Can. J. of Kidney Health and

Dis.              (Apr.                    29,                  2019),

www.journals.sagepub.com/doi/full/10.1177/2054358119

839080#:. Recent scientific research has shown that only

half of immunocompromised individuals who are fully

vaccinated develop antibodies for COVID-19. See Johns

Hopkins      University,      COVID-19             Vaccines           and

Immunocompromised People: Fully Vaccinated and Not

                                 5
              3:10-cr-30010-RM-BGC # 140   Page 6 of 30




Protected (July 14, 2021) https: //www.jhsph.edu/covid-

19/articles/covid-19-vaccines-and-immunocompromised-

people-fully-vaccinated-and-not-protected.html.           More

recently, the CDC published scientific data advocating for

additional vaccine doses for immunocompromised people,

and specifically identified those with chronic kidney

failure or those on dialysis as people who require additional

doses to be protected from COVID-19. See Sarah Oliver

M.D., MSPH, Data and Clinical Considerations for

Additional Doses in Immunocompromised People (July 22,

2021),

https://www.cdc.gov/vaccines/acip/meetings/downloads/s

lides-2021-07/07-COVID-Oliver-508.pdf.



                                6
              3:10-cr-30010-RM-BGC # 140   Page 7 of 30




    Saucedo states that his health conditions, along with

the current pandemic, warrant exercise of the Court’s

discretion   in    considering        compassionate       release.

Separately, Saucedo proposes that his health conditions

constitute “debilitating illness” that is incurable and

progressive, thereby warranting compassionate release.

    Saucedo states that his vital organs are already highly

compromised by kidney failure and his need for dialysis.

He initially suffered from Stage 3 Chronic Kidney Disease

beginning in September 2017. It then progressed to Stage

4 Chronic Kidney Disease and, eventually, Stage 5, or End

Stage Renal Disease, in January 2020.                 He has been

hospitalized multiple times since then. At the outset of the

pandemic, he was counseled by prison staff on his

                                7
              3:10-cr-30010-RM-BGC # 140   Page 8 of 30




increased risk of infection due to his chronic medical

conditions.

     The parties dispute the potential risk Saucedo faces

from “permcath placement” relating to his kidney dialysis

treatment.    The Government states that the risk is of

Saucedo’s own making and attaches a declaration from

BOP Certified Physician Assistant Allison Shaw, who is

familiar with his medical condition and treatment, and

states:

     At present, inmate Saucedo’s life expectancy is more
     than 18 months. He has end-stage renal disease
     requiring hemo-dialysis, which is provided adequately
     here at the institution. Saucedo has refused permanent
     access placement for his dialysis treatments which is
     the preferred route for dialysis due to increased risk of
     infection associated with temporary catheter devices.
     Despite being hospitalized multiple times for an
     infection due to his temporary dialysis catheter,
                                8
              3:10-cr-30010-RM-BGC # 140   Page 9 of 30




    Saucedo still refuses permanent access placement as
    recommended by the Nephrologist (kidney doctor).
    This is well documented in the BOP medical records.


    In reply, Saucedo states that he refused permanent

access placement for valid reasons: (1) he claims he

previously suffered for six days during a January 2020

hospitalization, when BOP inappropriately treated him

which accelerated the deterioration of his kidney function;

(2) he was losing hope at that time; (3) he suffered staph

infections of the permcath site on two occasions (in May

2020 and September 2020), each time requiring surgical

replacement of the permcath and a relocation from the right

to the left side of his chest; (4) proper cleaning and dressing

of the permcath site could have prevented these infections;

(5) a permanent access port does not improve Saucedo’s
                                9
              3:10-cr-30010-RM-BGC # 140   Page 10 of 30




prognosis of 5-10 years life expectancy on dialysis; and (6)

his prognosis is worsened by hypertension, anemia, and

family history of Chronic Kidney Disease.

    The Defendant claims his refusal to submit to another

surgery is understandable and reasonable and should not be

considered as a reason to deny compassionate release.

Additionally, he states he would submit to a particular type

of permanent access port, that being a fistula, which

presents “the best way to establish long-term hemodialysis

access,” and which involves a shunt in which the vein and

artery are sewn together. Saucedo claims BOP would only

give him the graft, in which artificial tubing is implanted to

connect a vein and an artery, whereas fistulas last several



                                10
             3:10-cr-30010-RM-BGC # 140   Page 11 of 30




years longer and come with fewer complications than

grafts.

    In March and October of 2020, Saucedo submitted

requests to BOP for compassionate release. The requests

were based solely on his medical condition. BOP denied

the requests upon concluding that Saucedo did not meet the

criteria for terminal or debilitated medical conditions and

because his life expectancy was indeterminate and he was

independent with self-care. Given that Saucedo has been

on dialysis for more than one year and dialysis patients

have an average life expectancy of 5 to 10 years, see

www.kidney.org/atoz/content/dialysisinfo#, the Defendant

questions whether he will be alive on the day in January

2027 when he is scheduled to be released from BOP

                               11
             3:10-cr-30010-RM-BGC # 140   Page 12 of 30




custody. The Defendant states that, if he obtains a kidney

transplant, average life expectancy increases to 8 to 20

years and 12 to 20 years if the donor is a family member.

    Saucedo states that he needs a kidney transplant.

Kidney transplants are not typically provided to prisoners.

He seeks release in order to begin the process of obtaining

a kidney transplant.

    Additionally, Saucedo notes that the Court may

consider that his prior drug conviction would no longer

qualify as a serious drug felony to trigger the enhanced

penalty structure of 21 U.S.C. § 841(b)(1)(A), under the

First Step Act of 2018. The Seventh Circuit recently

determined that the district court’s discretion to consider

non-retroactive changes in the law “is inherent in the
                               12
             3:10-cr-30010-RM-BGC # 140   Page 13 of 30




compassionate release statute and process.” United States

v. Black, 999 F.3d 1071, 1076 (7th Cir. 2021). If the First

Step Act’s changes to the definition of serious drug felony

had been retroactive, Saucedo would have been subject to

a mandatory minimum term of imprisonment of ten years,

not 20 years as he was in 2011. Saucedo’s guideline range

of 235 to 293 months imprisonment would not change if he

were sentenced today.

                        III. DISCUSSION

                                    (A)

    Under the First Step Act, signed into law on December

21, 2018, defendants may file motions for compassionate

release after first exhausting administrative remedies

within the BOP. See 18 U.S.C. § 3582(c)(1)(A). The law
                               13
             3:10-cr-30010-RM-BGC # 140   Page 14 of 30




provides the sentencing judge with jurisdiction to consider

a defense motion for reduction of sentence based on

“extraordinary and compelling” reasons whenever “the

defendant has fully exhausted all administrative rights to

appeal a failure of the Bureau of Prisons to bring a motion

on the defendant’s behalf,” or after “the lapse of 30 days

from the receipt of such a request by the warden of the

defendant’s facility, whichever is earlier[.].”           See   18

U.S.C. § 3582(c)(1)(A).         If properly invoked by the

Government, the exhaustion requirement must be enforced.

See United States v. Sanford, 986 F.3d 779, 782 (7th Cir.

2021).




                               14
             3:10-cr-30010-RM-BGC # 140   Page 15 of 30




    Saucedo has met the statutory exhaustion requirement

to the extent that he seeks compassionate release based on

his medical conditions.

    The First Step Act does not say what “extraordinary

and compelling reasons” warrant a sentence reduction, but

the compassionate release statute directs the Court to

consider the sentencing factors of 18 U.S.C. § 3553(a)

when deciding compassionate release motions. See 18

U.S.C. § 3582(c)(1)(A).

    Because the Sentencing Guideline policy statement

has not been updated since passage of the First Step Act to

reflect that defendants (and not only the BOP) may move

for compassionate release, there is no “applicable” policy

statement concerning the expanded compassionate-release
                               15
             3:10-cr-30010-RM-BGC # 140   Page 16 of 30




provision. See United States v. Gunn, 980 F.3d 1178, 1180

(7th Cir. 2020). “The statute itself sets the standard: only

‘extraordinary and compelling reasons’ justify the release

of a prisoner who is outside the scope of §

3582(c)(1)(A)(ii).”    Id.     Until U.S.S.G. § 1B1.13 is

amended, there is not an “applicable” policy statement for

courts to rely on in considering prisoner-initiated

applications for compassionate release. See id. at 1181.

The Court also is not bound by BOP’s Compassionate

Release/Reduction in Sentence Procedures under Section

571.61(3), which limits BOP’s reduction in sentence

consideration to “inmates who have been diagnosed with a

terminal, incurable disease whose life expectancy is

eighteen (18) months or less, and/or has a disease or

                               16
               3:10-cr-30010-RM-BGC # 140   Page 17 of 30




condition with an end-of-life trajectory under 18 U.S.C. §

3582(d)(1).”

    The Seventh Circuit recently determined that the

district court’s discretion to consider non-retroactive

changes in the law “is inherent in the compassionate

release statute and process.” United States v. Black, 999

F.3d 1071, 1076 (7th Cir. 2021).

    In Black, the court considered the First Step Act’s non-

retroactive changes to 18 U.S.C. § 924(c) and what it meant

for district courts considering motions for compassionate

release. The court explained:

    Congress’s policy choice not to make the change to
    § 924(c) categorically retroactive does not imply that
    district courts may not consider those legislative
    changes when deciding individual motions for
                                 17
               3:10-cr-30010-RM-BGC # 140   Page 18 of 30




    compassionate release like this one. To the contrary,
    the purpose of compassionate release under § 3582 is
    to allow for sentencing reductions when there is no
    statute affording such a reduction but where
    extraordinary and compelling reasons justify the relief.


Id. at 1075.

    The Seventh Circuit concluded that because the

district court did not consider a statutory change that

“reflects a substantially different view by Congress about

how to punish violations of § 924(c),” it was not apparent

that the district court recognized the full extent of its

discretion in considering the defendant’s compassionate

release motion. See Black, 999 F.3d at 1076.

    More recently, the Seventh Circuit determined that the

change to § 924(c) cannot alone “constitute an

                                 18
             3:10-cr-30010-RM-BGC # 140   Page 19 of 30




extraordinary and compelling reason for a sentence

reduction.” United States v. Thacker, 2021 WL 2979530,

at *6 (7th Cir. July 15, 2021). The court explained:

    The proper analysis when evaluating a motion for a
    discretionary sentencing reduction under §
    3582(c)(1)(A) based on “extraordinary and
    compelling” reasons proceeds in two steps. At step
    one, the prisoner must identify an “extraordinary and
    compelling” reason warranting a sentence reduction,
    but that reason cannot include, whether alone or in
    combination with other factors, consideration of the
    First Step Act’s amendment to § 924(c). Upon a
    finding that the prisoner has supplied such a reason,
    the second step of the analysis requires the district
    court, in exercising the discretion conferred by the
    compassionate release statute, to consider any
    applicable sentencing factors in § 3553(a) as part of
    determining what sentencing reduction to award the
    prisoner.
    Id.



                               19
                3:10-cr-30010-RM-BGC # 140   Page 20 of 30




    Pursuant to Black and Thacker, if the Defendant

provides   an      extraordinary       and      compelling   reason

warranting a sentence reduction, the statutory change can

be considered in conjunction with the statutory factors

considered by the Court in determining whether a reduction

is warranted.

                                    (B)

    The Court concludes that Defendant’s End Stage

Renal Disease along with other medical conditions provide

extraordinary and compelling reasons for his immediate

release. If Saucedo has been on dialysis for approximately

18 months, he would have an average life expectancy of

3.5 to 8.5 years, based on the 5 to 10 year life expectancy

for individuals on dialysis. The Defendant has presented
                                  20
             3:10-cr-30010-RM-BGC # 140   Page 21 of 30




evidence that a kidney transplant could extend that average

life expectancy. It is extremely unlikely that he could

receive a kidney transplant while in BOP custody. If, per

BOP policy, compassionate release were granted only

when it is determined that Defendant’s life expectancy is

18 months or less, it may well be too late for Saucedo,

given the amount of time it would take to find an

appropriate match.

    It also appears that unlike most fully vaccinated

individuals, because of Saucedo’s immunocompromised

status, COVID-19 continues to be a potential serious risk

to him.    See United States v. Broadfield, 2021 WL

3076863, at *2 (7th Cir. July 21, 2021) (stating that “for

the vast majority of prisoners, the availability of a vaccine

                               21
             3:10-cr-30010-RM-BGC # 140   Page 22 of 30




makes it impossible to conclude that the risk of COVID-19

is an ‘extraordinary and compelling’ reason for immediate

release”). However, a prisoner who shows that he unable

to receive or benefit from the vaccine may still rely on the

compassionate release statute. See id. The Defendant has

presented guidance from the CDC and other sources which

suggest that the vaccine may not protect him as an

immunocompromised          individual.           However,   there

currently is not a major COVID-19 problem at Butner

FMC, with no inmates and only one staff member who is

currently     positive       for      COVID-19.              See

www.bop.gov/coronavirus (last checked July 28, 2021).

    Having determined that the Defendant has established

extraordinary and compelling reasons for a sentence

                               22
             3:10-cr-30010-RM-BGC # 140   Page 23 of 30




reduction, the Court now turns to the applicable sentencing

factors.

    The Defendant was convicted of conspiracy to

distribute a large amount of cocaine. Saucedo did not

accept responsibility and instead went to trial. He had a

significant criminal history which included convictions for

theft, possession of marijuana and aggravated assault. He

committed the federal offense while on supervision for his

Texas state law possession of marijuana conviction.

    The then-minimum sentence of 240 months did reflect

the seriousness of the offense, promote respect for the law

and provide just punishment. A sentence of 120 months is

now at least under some circumstances minimally

sufficient to achieve those same objectives. The Defendant
                               23
             3:10-cr-30010-RM-BGC # 140   Page 24 of 30




has served approximately 138 months.                 As previously

noted, there would have been no resulting change to the

Defendant’s guideline range. If he were healthy and before

the Court today, Saucedo would likely receive the same or

a similar sentence upon conviction following a jury trial. It

is also possible he would opt to plead guilty with the lower

statutory minimum in the hope of receiving a sentence at

or near the mandatory minimum.

    Deterrence is another important consideration. The

Compassionate Release Memorandum provides that,

according to BOP’s inmate history, Saucedo’s recidivism

risk level is low. Whether the recidivism risk level is due

to Saucedo’s medical concerns or some other reason, the

sentence appears to have achieved the desired effect when

                               24
             3:10-cr-30010-RM-BGC # 140   Page 25 of 30




it comes to deterrence.         To the extent that general

deterrence is a concern, Saucedo has been in custody for

more than 11.5 years, which would indicate to the general

public that anyone violating the law like Saucedo would

receive a serious punishment.             This factor supports

granting compassionate release.

    Another factor to consider is protecting the public

from further crimes of the Defendant. Based on Saucedo’s

low recidivism risk, this factor supports granting

compassionate release. The Defendant will also serve a

lengthy supervised release term, which provides an added

measure of protection against recidivism.

    Another consideration involves providing a defendant

with needed educational or vocational training, medical
                               25
             3:10-cr-30010-RM-BGC # 140   Page 26 of 30




care, or other correctional treatment in an effective manner.

The Compassionate Release Memorandum provides that

Saucedo has completed 35 educational courses, which

include several vocational programs.                It is probably

doubtful he can get any further benefit from such training.

Additionally, while the Defendant receives quality medical

care at FMC Butner, that would not be a legitimate reason

to order him to remain in prison if the Court were to

otherwise find that compassionate release should be

granted. See e.g., Tapia v. United States, 564 U.S. 319, 335

(“[A] court may not impose or lengthen a prison sentence

to enable an offender to complete a treatment program or

otherwise to promote rehabilitation.”).



                               26
              3:10-cr-30010-RM-BGC # 140   Page 27 of 30




    Another sentencing factor is to avoid unwarranted

sentence disparities among similarly situated defendants.

The Court earlier stated that Defendant would receive the

same or a similar sentence if he were sentenced today and

the record was the same as it was in 2011. Of course, the

circumstances have changed due to Saucedo’s medical

considerations.

    The Defendant has four disciplinary infractions during

his more than a decade in BOP custody. It does not appear

that any are particularly serious. He was twice reported for

phone abuse, once for being in an unauthorized area and

once for “fraud/deceit of skills” test.

    The Court finds that the most important sentencing

factors—deterrence, providing just punishment and
                                27
              3:10-cr-30010-RM-BGC # 140   Page 28 of 30




protection of the public—support granting compassionate

release.

                      IV. CONCLUSION

    The Defendant’s End Stage Renal Disease and need

for a kidney transplant provide extraordinary and

compelling circumstances to grant compassionate release.

If he were to serve the remainder of his sentence or until

BOP determines that his lifespan is 18 months, it is

possible, if not likely, that it would be too late for a kidney

transplant. Upon considering the applicable sentencing

factors and the fact that Defendant has served 18 months

more than the statutory minimum under current law, the

Court concludes that compassionate release is warranted.



                                28
             3:10-cr-30010-RM-BGC # 140   Page 29 of 30




    Ergo,    the     Defendant’s     Amended              Motion   for

Compassionate Release under 18 U.S.C. § 3582(c)(1)(A)

and The CARES Act [d/e 118] is GRANTED.

    The Clerk will terminate the Defendant’s pro se

motion [d/e 114] .

    The Court hereby reduces Defendant’s term of

imprisonment from 240 months to time served plus 72

hours in order to allow the Defendant to arrange

transportation.

    All other aspects of Defendant’s sentence shall remain

the same.

    The Clerk will send copies of this Order to the United

States Probation Office and to FMC Butner.


                               29
           3:10-cr-30010-RM-BGC # 140   Page 30 of 30




ENTER: July 30, 2021

   FOR THE COURT:
                            /s/ Richard Mills
                            Richard Mills
                            United States District Judge




                             30
